    Case: 1:19-cv-00093 Document #: 36 Filed: 08/02/21 Page 1 of 12 PageID #:1399




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


REHAB S.,

                            Claimant,
                                                           No. 19 CV 93
                  v.
                                                           Magistrate Judge Jeffrey T. Gilbert
KILOLO KIJAKAZI, Acting Commissioner
of Social Security,

                            Respondent.



                           MEMORANDUM OPINION AND ORDER

        Claimant Rehab S. 1 (“Claimant”) seeks review of the final decision of Respondent Kilolo

Kijakazi, 2 Acting Commissioner of Social Security (“Commissioner”), denying Claimant’s

application for Disability Insurance Benefits (“DIB”) and Social Security Income (“SSI”) under

Titles II and XVI of the Social Security Act (“Act”). Pursuant to 28 U.S.C. § 636(c) and Local

Rule 73.1, the parties have consented to the jurisdiction of a United States Magistrate Judge for all

proceedings, including entry of final judgment. [ECF No. 9]. This Court has jurisdiction pursuant

to 42 U.S.C. §§ 405(g) and 1383(c), and the parties have filed cross-motions for summary

judgment [ECF Nos. 21, 28] pursuant to Federal Rule of Civil Procedure 56. For the reasons

discussed below, Claimant’s Motion to Reverse the Decision of the Commissioner of Social



1
 Pursuant to Northern District of Illinois Local Rule 8.1 and Internal Operating Procedure 22, the Court
will identify the non-government party by using his or her full first name and the first initial of the last
name.
2
  Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to Rule
25(d) of the Federal Rules of Civil Procedure, the Court has substituted Acting Commissioner Kijakazi as
the named defendant.
   Case: 1:19-cv-00093 Document #: 36 Filed: 08/02/21 Page 2 of 12 PageID #:1400




Security [ECF No. 21] is granted and the Commissioner’s Motion [ECF No. 28] is denied. This

matter is remanded to the Social Security Administration for further proceedings consistent with

the Court’s Memorandum Opinion and Order.

                                  PROCEDURAL HISTORY

       On July 7, 2016, Claimant filed Title II and Title XVI applications for DIB and SSI,

respectively, alleging disability beginning on August 29, 2014. (R. 217-226). Her claim was denied

initially and upon reconsideration, after which Claimant requested a hearing before an

Administrative Law Judge (“ALJ”). (R. 136-153). On December 12, 2017, Claimant appeared and

testified at a hearing before ALJ Karen Sayon. (R. 28-76). ALJ Sayon also heard testimony on that

date from impartial vocational expert (“VE”) Kathleen Doehla. (R. 60-76). On March 14, 2018,

ALJ Sayon denied Claimant’s claim for DIB and SSI. (R. 10-22).

       In finding Claimant not disabled, the ALJ followed the five-step evaluation process

required by Social Security regulations for individuals over the age of 18. See 20 C.F.R. §§

404.1520(a), 416.920(a). At step one, the ALJ found that Claimant did not engage in substantial

gainful activity during the relevant period from August 29, 2014, her alleged onset date, through

March 14, 2018, the date of the ALJ’s decision. (R. 16). At step two, the ALJ found that Claimant

had a severe impairment or combination of impairments as defined by 20 C.F.R. 404.1520(c) and

416.920(c). (R. 16). Specifically, Claimant suffered from diabetes mellitus with neuropathy,

obesity, mild osteoarthritis, and DeQuervain’s tenosynovitis on the left. (R. 16). The ALJ also

acknowledged several non-severe complaints – hypertension, asthma, diabetic retinopathy, right

fourth trigger finger, and depression – but concluded these impairments did not cause work-related

limitations. (R. 16). Specifically, regarding Claimant’s depression, the ALJ considered the four

broad areas of mental functioning, or paragraph “B” criteria, and concluded that Claimant had no



                                                2
    Case: 1:19-cv-00093 Document #: 36 Filed: 08/02/21 Page 3 of 12 PageID #:1401




more than mild limitations in all four areas of understanding, remembering, or applying

information; interacting with others; concentrating, persisting, or maintaining pace; and adapting

or managing oneself. (R. 16-17).

        At step three, the ALJ determined that Claimant did not have an impairment or combination

of impairments that met or medically equaled the severity of one of the listed impairments in 20

C.F.R. Part 404, Subpart P, Appendix 1. (R. 17). In particular, the ALJ considered listing 1.02,

1.04, 11.14, and SSR 14-2p, but concluded that Claimant did not meet or medically equal the

severity of those listings because Claimant’s “gait is normal, she has a full range of motion,” and

she has “intact motor strength/sensation.” (R. 17).

        The ALJ then found Claimant had the RFC, 3 through her date last insured, to:

        “perform medium work as defined in 20 CFR 404.1567(c) and 416.967(c) with no climbing
        of ladders, ropes, or scaffolding; frequent but not constant crawling, crouching, kneeling,
        stooping, and climbing ramps and stairs. The claimant is further limited to frequent but not
        constant handling and fingering with the non-dominant left upper extremity.”

(R. 17).

        Based on this RFC, the ALJ found at step four that Claimant did not have past relevant

work. (R. 21). At step five, the ALJ concluded that, considering Claimant’s age, education, past

work experience, and residual functional capacity, she is capable of performing other work within

the national economy and that those jobs exist in significant numbers. (R. 21-22). Specifically, the

VE’s testimony, on which the ALJ relied, identified jobs including laundry worker, bagger, and

industrial cleaner that Claimant could perform and that are available in significant numbers in the

national economy. (R. 21-22). The ALJ then found Claimant was not disabled under the Act. (R.

22). The Appeals Council declined to review the matter on November 15, 2018, (R. 1-3), making


3
 Before proceeding from step three to step four, the ALJ assesses a claimant’s residual functional capacity.
20 C.F.R. § 416.920(a)(4). “The RFC is the maximum that a claimant can still do despite [her] mental and
physical limitations.” Craft v. Astrue, 539 F.3d 668, 675–76 (7th Cir. 2008).

                                                     3
   Case: 1:19-cv-00093 Document #: 36 Filed: 08/02/21 Page 4 of 12 PageID #:1402




the ALJ’s decision the final decision of the Commissioner and, therefore, reviewable by this Court.

42 U.S.C. § 405(g); see, e.g., Smith v. Berryhill, 139 S. Ct. 1765, 1775 (2019); Haynes v. Barnhart,

416 F.3d 621, 626 (7th Cir. 2005).

                                   STANDARD OF REVIEW

       A decision by an ALJ becomes the Commissioner’s final decision if the Appeals Council

denies a request for review. Sims v. Apfel, 530 U.S. 103, 106-07 (2000). Judicial review is limited

to determining whether the ALJ’s decision is supported by substantial evidence in the record and

whether the ALJ applied the correct legal standards in reaching his or her decision. See Nelms v.

Astrue, 553 F.3d 1093, 1097 (7th Cir. 2009). The reviewing court may enter a judgment “affirming,

modifying, or reversing the decision of the Commissioner of Social Security, with or without

remanding the cause for a rehearing.” 42 U.S.C. § 405(g).

       Substantial evidence “means – and means only – such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154

(2019) (internal quotations omitted); see also, Richardson v. Perales, 402 U.S. 389, 401 (1971).

While it is not a high threshold, Fanta v. Saul, 2021 WL 961647, at *2 (7th Cir. 2021), a “mere

scintilla” of evidence is not enough. Biestek, 139 S. Ct. at 1154; Scott v. Barnhart, 297 F.3d 589,

593 (7th Cir. 2002). Even where there is adequate evidence in the record to support the decision,

the findings will not be upheld if the ALJ does not “build an accurate and logical bridge from the

evidence to the conclusion.” Berger v. Astrue, 516 F.3d 539, 544 (7th Cir. 2008) (internal

quotations omitted). In other words, if the Commissioner’s decision lacks evidentiary support or

adequate discussion of the issues, it cannot stand. See Villano v. Astrue, 556 F.3d 558, 562 (7th

Cir. 2009). Though the standard of review is deferential, a reviewing court must “conduct a critical

review of the evidence” before affirming the Commissioner’s decision. Eichstadt v. Astrue, 534



                                                 4
    Case: 1:19-cv-00093 Document #: 36 Filed: 08/02/21 Page 5 of 12 PageID #:1403




F.3d 663, 665 (7th Cir. 2008) (internal quotations omitted). The reviewing court may not, however,

“displace the ALJ’s judgment by reconsidering facts or evidence, or by making independent

credibility determinations.” Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008).

                                              ANALYSIS

    I.      The ALJ did not Adequately Articulate her Reasons for Discounting Claimant’s
            Treating Physician’s Opinion

         In reviewing the medical opinion evidence, the ALJ assigned no weight to the opinion of

Claimant’s treating physician, Dr. Manesha Ogale, but great weight to the opinions of the state

agency physicians Dr. Vidya Madala and Dr. Bharati Jhaveri. Claimant argues that the ALJ erred

when she did not give controlling weight to Dr. Ogale’s opinion that Claimant has work-preclusive

physical limitations. The Court agrees for the reasons explained below.

         Claimant filed her claim before 2017, meaning her treating physician’s opinion is entitled

to controlling weight if it “is well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence.” 20 C.F.R. §

404.1527(c)(2). 4 If contrary evidence is introduced, however, “the treating physician’s evidence

is no longer entitled to controlling weight and becomes just one more piece of evidence for the

ALJ to consider.” Bates v. Colvin, 736 F.3d 1093, 1099–100 (7th Cir. 2013) (quoting Bauer v.

Astrue, 532 F.3d 606, 608 (7th Cir. 2008)) (internal quotations omitted); see also, Ray v. Saul,

2021 WL 2710377, at *2 (7th Cir. 2021). The ALJ must provide “good reasons” for discounting a

treating physician’s opinion, Fair v. Saul, 2021 WL 1711810, at *3 (7th Cir. 2021), and in so


4
  The Social Security Administration amended the treating-physician rule to eliminate the “controlling
weight” instruction for disability applications filed on or after March 27, 2017. See 20 C.F.R. § 404.1520c
(“We will not defer or give any specific evidentiary weight, including controlling weight, to any medical
opinion(s)..., including those from your medical sources.”); 20 C.F.R. § 404.1527 (“For claims filed (see §
404.614) before March 27, 2017, the rules in this section apply.”). Claimant filed her application in 2016,
meaning the old rule still applies. Compare 20 C.F.R. § 404.1527 (for claims filed before March 27, 2017)
with 20 C.F.R. § 404.1520c (for claims filed on or after March 27, 2017).

                                                    5
    Case: 1:19-cv-00093 Document #: 36 Filed: 08/02/21 Page 6 of 12 PageID #:1404




doing, must consider the length, nature, and extent of the treatment relationship, the frequency of

examination, the physician’s specialty, the types of tests performed, and the consistency and

support for the physician’s opinion. Larson v. Astrue, 615 F.3d 744, 751 (7th Cir. 2010); see also

20 C.F.R. § 404.1527(c). So long as the ALJ minimally articulates her reasons and considers the

proper factors, the decision to afford a treater’s opinion less than controlling weight will stand.

Elder, 529 F.3d at 415. The Court reviews an ALJ’s decision to give more weight to state-agency

doctors’ opinions than a treating physician’s for substantial evidence. 42 U.S.C. § 405(g);

Ketelboeter v. Astrue, 550 F.3d 620, 625 (7th Cir. 2008).

        Dr. Ogale’s opinion in this case consisted of a three-page “physical residual function

capacity statement,” (R. 1250-53), and was accompanied by several treatment notes. 5 The ALJ

summarized Dr. Ogale’s opinion as follows:

        Claimant’s “pain and stress will frequently interfere with her concentration, she must lie
        down/recline for 10 minutes at a time for an hour per day, will be off-task more than 30
        percent of the time, will be absent 3 days per month, will be unable to finish her shift 4
        days per month, would have a 50 percent efficiency rating, can sit for 4 hours, can
        stand/walk for less than 1 hour, can rarely lift up to 15 pounds, occasionally lift up to 10,
        and frequently lift up to 5, can perform manipulative functions 80 percent of the time, [and]
        cannot climb” (R. 20).

        Although the ALJ paid lip service to a few of the necessary factors, she did not adequately

articulate her reasons for giving Dr. Ogale’s opinion no weight. Bauer, 532 F.3d at 608 (when a

treating physician’s opinion is not given controlling weight, “the checklist comes into play”). In

two sentences, the ALJ explained, “I give this opinion no weight, as the extreme limitations are



5
  Claimant’s attorney timely notified the ALJ that he would be submitting additional treatment notes from
Dr. Ogale dated December 5, 2017, but never did so. Neither this Court nor the ALJ, therefore, had the
benefit of that information. Instead, the evidence of record shows that Claimant saw Dr. Ogale at least nine
times over the course of three years. Specifically, Dr. Ogale treated Claimant on November 19, 2014 (R.
581-89), February 18, 2015 (R. 596-604), April 28, 2015 (R. 611-620), February 11, 2016, (R. 640-49),
June 10, 2016 (R. 663-69), August 10, 2016, (R. 674-84), December 5, 2016, (R. 1014-25), May 24, 2017,
(R. 1221-30), and September 21, 2017 (R. 1207-17),

                                                     6
   Case: 1:19-cv-00093 Document #: 36 Filed: 08/02/21 Page 7 of 12 PageID #:1405




wholly unsupported by the minimal treatment notes showing only mild limitations. Dr. Ogale,

though a treating doctor, is only a primary care physician and is not a specialist; indeed, the

claimant has not required beyond conservative care, which would not be the case were she as

limited as depicted in the opinion.” (R. 20). This explanation was deficient in several ways. First,

while the ALJ acknowledged that Dr. Ogale treated Claimant, she did not discuss any specifics of

that treatment relationship, such as the length, nature, and extent of the relationship, or the

frequency of examination. This is important particularly in this case, where Dr. Ogale had been

Claimant’s primary care physician since November of 2014 and saw Claimant every three to four

months. (R. 581, 581-89, 596-604, 611-620, 640-49, 663-69, 674-84, 1014-25, 1207-17, 1221-30,

1250). Dr. Ogale was responsible for treating and monitoring all of the ailments the ALJ

characterized as severe – diabetes mellitus with neuropathy, obesity, mild osteoarthritis, and

DeQuervain’s tenosynovitis – and had a longitudinal view of Claimant’s limitations that the ALJ

did not acknowledge. And though the ALJ accurately noted that Dr. Ogale was not a specialist,

she offered no explanation as to why that distinction was relevant in this case given Claimant’s

particular limitations and treatment needs, which likely did not require specialized care. (R. 20).

       Instead, the predominant reason the ALJ discounted Dr. Ogale’s opinion appears to be that

she believed it was inconsistent with Dr. Ogale’s own treatment notes and the objective medical

record, i.e. Claimant’s “conservative care.” Leading up to her evaluation of Dr. Ogale’s opinion,

the ALJ provided a rote summary of the objective record, including findings from Claimant’s

emergency room visits, imaging results from x-rays and MRIs, and notes from other doctors or

specialists, such as Claimant’s podiatrist, ophthalmologist, and physical therapist. (R. 18-20). But

she never moved beyond that summary to explain how Dr. Ogale’s opinion conflicted with the

record evidence, including Dr. Ogale’s own notes. For example, she did not elaborate on which of



                                                 7
   Case: 1:19-cv-00093 Document #: 36 Filed: 08/02/21 Page 8 of 12 PageID #:1406




the “minimal treatment notes showing only mild limitations” contradicted which portions of Dr.

Ogale’s opinion, or what courses of treatment she believed constituted “conservative” care such

that they were incompatible with the “extreme” limitations in Dr. Ogale’s opinion. Stacy A. v.

Berryhill, 2019 WL 1746207, at *5 (N.D. Ill. 2019) (quotation omitted) (“If an ALJ discounts a

treating physician’s opinion because it is inconsistent with the evidence, she must explain the

inconsistency.”). Nor did she provide any record cites from which this Court could piece together

that explanation. And while the record potentially was a support for the ALJ's decision on this

issue – the longitudinal medical record does suggest that Claimant’s various diagnoses were

relatively well-controlled by medication and other medical recommendations – the Court must

confine its review to the rationale offered by the ALJ. Scott v. Astrue, 647 F.3d 734, 739 (7th Cir.

2011). An ALJ must do more than just summarize medical findings and then, a few paragraphs

later, entirely discount the only treating opinion of record without analogy or explanation. At a

minimum, it was incumbent on the ALJ to articulate her “good reasons” for giving Dr. Ogale’s

opinion no weight and support those reasons with evidence. SSR 96-2p at *5, 1996 WL 374188

(July 2, 1996); Scott, 647 F.3d at 739; Gudgel v. Barnhart, 345 F.3d 467, 470 (7th Cir. 2003). She

did not do so here.

       On remand, the ALJ also should take care to review the weight given to the opinions of

Drs. Madala and Jhaveri, the state agency reviewing physicians. Although an ALJ may give weight

to consultative opinions, here, the ALJ did not adequately explain why those opinions were entitled

to greater weight than those of treating physician Dr. Ogale. Gudgel v. Barnhart, 345 F.3d 467,

470 (7th Cir. 2003) (“An administrative law judge can reject an examining physician’s opinion

only for reasons supported by substantial evidence in the record; a contradictory opinion of a non-

examining physician does not, by itself, suffice.”). Moreover, here, Drs. Madala and Jhaveri did



                                                 8
    Case: 1:19-cv-00093 Document #: 36 Filed: 08/02/21 Page 9 of 12 PageID #:1407




not see some of Dr. Ogale’s later treatment notes or her medical opinion when they provided their

opinions twelve and nine months, respectively, before the hearing in this case. While it is common

for there to be some delay between the state agency physicians’ review and the ALJ’s decision,

that gap meant, in this case, that Drs. Madala and Jhaveri were unable to review at least three

substantive treatment notes from Dr. Ogale or Dr. Ogale’s opinion, as it did not yet exist. 6 Given

that Dr. Ogale was Claimant’s primary care physician for at least three years leading up to

Claimant’s disability hearing and she provided the only medical opinion of record outside of those

written by the state agency physicians themselves, the Court cannot say that Dr. Ogale’s complete

treatment records and her opinion would not have been material to their understanding of

Claimant’s functional abilities. At the very least, the state agency physicians’ RFC determinations

were not informed by all the medical records pertinent to Claimant’s functional limitations when

they offered their opinions. On remand, the ALJ should ensure that, if an updated medical review

of the record is necessary to provide an informed basis for Claimant’s RFC determination, she

meets her “basic obligation to develop a full and fair record.” Beardsley v. Colvin, 758 F.3d 834,

837 (7th Cir. 2014).

        “An inadequate evaluation of a treating physician’s opinion requires remand.” Cullinan v.

Berryhill, 878 F.3d 598, 605 (7th Cir. 2017). On balance in this case, the ALJ did not support her

decision to give “no weight” to Dr. Ogale’s opinion with substantial evidence, even under the

deferential standard that controls this Court’s review. It is not this Court’s role to build a logical

bridge between the ALJ’s conclusions and the record evidence where none exists, especially

where, as here, the ALJ did not even leave behind raw materials from which the Court might


6
  The Court recognizes that Dr. Ogale’s opinion was provided to the ALJ only a day before the hearing in
this case, and so the state agency physicians could not have had the opportunity to review it unless the ALJ
sought medical expert review or asked to submit additional evidence to the consulting physicians. (R. 13-
14).

                                                     9
    Case: 1:19-cv-00093 Document #: 36 Filed: 08/02/21 Page 10 of 12 PageID #:1408




cobble together that bridge on its own. The ALJ should have done more to evaluate the opinion of

Claimant’s treating physician within the framework prescribed by the Commissioner’s regulations,

and at the end of the day, it was her responsibility to at least minimally articulate her reasons for

discounting Dr. Ogale’s statements in the functional capacity form. In this Court’s view, her failure

to do so warrants remand on this record.

        II.     The ALJ Also Should Review her Assessment of Claimant’s Subjective
                Symptom Testimony on Remand

        The Court now turns to the ALJ’s evaluation of Claimant’s subjective symptom statements,

which will be upheld unless it is “patently wrong.” Burmester v. Berryhill, 920 F.3d 507, 510 (7th

Cir. 2019); Murphy v. Colvin, 759 F.3d 811, 816 (7th Cir. 2014) (patently wrong “means that the

decision lacks any explanation or support.”). “SSR 96–7p provides a two-step test for adjudicators

to follow when evaluating a claimant’s symptoms such as pain.” Maske v. Astrue, 2012 WL

1988442, at *11 (N.D. Ill. 2010). 7 First, “the adjudicator must consider whether there is an

underlying medically determinable physical or mental impairment(s)…that could reasonably be

expected to produce the individual’s pain or other symptoms.” SSR 96–7p., 61 Fed. Reg. at 34484.

Second, if there is such an impairment, “the adjudicator must evaluate the intensity, persistence,

and limiting effects of the individual’s symptoms to determine the extent to which the symptoms

limit the individual’s ability to do basic work activities.” Id. at 34485. The ALJ must justify her

subjective symptom evaluation with “specific reasons supported by the record,” Pepper v. Colvin,

712 F.3d 351, 367 (7th Cir. 2013), and in doing so, must consider several factors, including the

objective medical evidence, the claimant’s daily activities, her level of pain or symptoms,


7
  SSR 16-3p supersedes SSR 96-7p for disability determinations issued on or after March 28, 2016 and
eliminates the use of the term “credibility” to “clarify that subjective symptom evaluation is not an
examination of an individual’s character.” See SSR 16-3p, at *1. The factors to be considered in evaluating
symptoms under either SSR 96-7p and SSR 16-3p are the same. Compare SSR 96-7p, 1996 WL 374186
(July 2, 1996), with SSR 16-3p, 2017 WL 5180304, at *7–8 (Oct. 25, 2017).

                                                    10
  Case: 1:19-cv-00093 Document #: 36 Filed: 08/02/21 Page 11 of 12 PageID #:1409




aggravating factors, medication, course of treatment, and functional limitations. 20 C.F.R. §

404.1529(c); SSR 16-3p, 2017 WL 5180304, at *5, *7-8 (Oct. 25, 2017).

        Claimant testified that she was unable to work during the relevant period because “her

entire body hurts,” especially her knees and back. (R. 18). She explained that she had to change

positions often and could only sit for one hour at a time before having to get up and walk across

her small apartment for half an hour. (R. 18). She struggled with handling and fingering, and in

particular, her hands would swell and feel numb. (R. 18). Because of this, she was unable to lift

anything heavier than a coffee mug. (R. 18). She was frequently nauseous because of her

medication and testified that she becomes dizzy and disoriented when her blood sugar drops, which

happens often. (R. 18).

        Though the ALJ acknowledged the above-summarized testimony, she ultimately

discounted it – though it is not clear to what degree – because Claimant’s “statements concerning

the intensity, persistence and limiting effects of these symptoms are not entirely consistent with

the medical evidence and other evidence in the record for the reasons explained in this decision,”

even though her “medically determinable impairments could reasonably be expected to cause the

alleged symptoms.” (R. 18). This conclusion likely will need to be revisited on remand, as

Claimant’s symptom evaluation will be informed by a proper assessment of the medical evidence.

The Court notes the ALJ did not provide a cohesive analysis of this issue in that she did not discuss

whether she was discounting Claimant’s subjective symptom reports in whole or in part – and if

only in part, which statements were not entirely credible in her view. Nor did she touch on

Claimant’s activities of daily living or her level of pain and symptoms, beyond noting, as to the

latter, that Claimant testified that her “entire body hurts, in particular her knees and back.” (R. 18).




                                                  11
  Case: 1:19-cv-00093 Document #: 36 Filed: 08/02/21 Page 12 of 12 PageID #:1410




These factors potentially were at odds with the ALJ’s conclusion that Plaintiff could perform

medium work with some additional accommodations as outlined in the RFC.

         On remand, the ALJ must provide a comprehensive discussion of the SSR 96-7p/16-3p

factors and clearly identify which, if any, of Plaintiff’s statements are not entirely credible and

why. The ALJ also is reminded, as always, to explain her subjective symptom evaluation “in such

a way that allows [the Court] to determine whether she reached her decision in a rational manner,

logically based on her specific findings and the evidence in the record.” Murphy, 759 F.3d at 816

(internal quotations omitted).

                                        CONCLUSION

         For the reasons discussed above, Claimant’s Motion to Reverse the Decision of the

Commissioner of Social Security [ECF No. 21] is granted and the Commissioner’s Motion [ECF

No. 28] is denied. This matter is remanded to the Social Security Administration for further

proceedings consistent with the Court’s Memorandum Opinion and Order.

         It is so ordered.



                                                     ____________________________
                                                     Jeffrey T. Gilbert
                                                     United States Magistrate Judge

Dated:    August 2, 2021




                                                12
